JoiiNSON, J.,
dissenting: It seems to me there was enough evidence to take this case to the jury, certainly as to the plaintiffs Bobby Burns, Inc., and Harford Mutual Insurance Company, if not as to Dowdy, under the doctrine of last clear chance. See 38 Am. Jur., Sec. 299; Annotations: 92 A.L.R. 47, p. 86; 119 A.L.R. 1041, p. 1045. There is evidence that the tractor-trailer stalled or “choked down” on the tracks when the train was some 300 or 400 feet from the crossing. The witness Dowdy said when he looked and saw the train that distance away “I throwed my tractor in reverse, let out my clutch right quick and my tractor choked down.” It would seem there was ample evidence to justify the inference that the engineer or fireman in the exercise of due care should have seen the truck on the track and appreciated its stalled situation in time to have stopped the train and averted the collision. The track was straight and about level for a distance of some 827 feet. The train was traveling only 12 or 15 miles per hour, yet it “did not slow up . . . or slacken its speed in any manner. . . .” Indeed, the engineer told Patrolman Rhine “he did not see the vehicle” until warned by the fireman. He then “reached for the whistle cord. . . .” It was then too late.
It is stated in the majority opinion that the doctrine of last clear chance “does not apply when the plaintiff is guilty of contributory negligence as a matter of law.” Conversely, may it not be said with equal force that one may not be adjudged contributorily negligent as a matter of law when the doctrine of last clear chance applies ?
My vote is to reverse.